Title: To George Washington from Horatio Gates, 5 February 1783
From: Gates, Horatio
To: Washington, George


                        
                            Sir
                            Ellison’s 5th february 1783
                        
                        After paying all due respect to your Excellency’s order of the 17th Ultimo, and after having heard and
                            examined, what the parties had to alledge in support of their claim to be posted to the lieutenant colonelcies of the
                            fourth and Sixth Massachusetts regiments vacated by the appointments of Lieut. Colonels Millen and Cobbe to be Lieut.
                            Colonels commandant of the Third and fifth regiments of that line; I am clearly of opinion, that Lieut. Colonel Newhall
                            should be posted to the fourth, and Lt Colonel Hull, to the sixth Massachusetts regiments—and for the following reasons.
                        First, because of the respect, I think due to the seniority of Lieut. Colonel Newhall.
                        Secondly, because it does not necessarily follow, that the first vacancy having happened in the fourth
                            regiment, Lieut. Colonel Hull is to fill that vacancy; The sovereign authority by which officers are commissioned, can
                            alone decide, when, and by whom a vacancy shall be supplied.
                        Thirdly, because posting officers, is not in this instance, promoting officers, it is only directing which
                            regiment a Lieutenant Colonel shall serve with and as your Excellency has followed the line of seniority in posting the
                            Lieut. Colonels commandant; I think myself doubly authorized in my decision. with great respect I am Sir Your Excellencys
                            most Obedient Humble Servant
                        
                            Horatio Gates
                        
                        
                            Maj. Gen.
                        
                    